DETAILED ACTION
Status of Claims
In response to applicant’s amendment dated 9/23/2021, claims 1, 4-7, and 10-16, are pending in this application. 
 
Claim Rejections - 35 USC § 103
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-7, and 10-16, are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman et al. (US 2017/0333753) in view of Lee et al. (US 2016/0114213) and Aragones et al. (US 2012/0183940). 

Regarding claims 1, 7, and 13-16, Hoffman discloses an exercise system comprising a data collection system, and the selection and display of a list of previous exercise records (paragraphs 0095, 0178), and a list of current exercise record information (paragraphs 0106 – 0108), and a comparison of the records (see paragraph 0143). Hoffman discloses wherein the device can be taken on exercise sessions and wherein the device comprises a display (paragraph 0129) and motion sensors (paragraph 0133), but does not explicitly disclose wherein the device is worn. However, such devices are well-established to be worn for exercise sessions, as is disclosed by the training system of Lee in paragraph 0032 and fig. 1 (note device 300). It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing, to consider this with the Hoffman system, in order to provide a convenient scheme for transporting the device  performance with an image of a previous performance, and wherein the relative size of the images are based upon the comparison of exercise pattern (e.g. form). However, these manners of feedback are established with regard to exercise training systems, as disclosed by the training system of Aragones in paragraphs 0091-0093 and 0113. It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing, to consider this with the Hoffman system, in order to allow detailed feedback.  

Hoffman discloses wherein the comparison can be about elapsed time, pattern, speed, or amount (see paragraphs 0142-0143 – note that all of these claimed parameters could be extracted from the running parameters of the citation, e.g. ‘amount’ is distance, ‘pattern’ is route, etc.). 

Regarding claim 4 and 10, Hoffman discloses alert signals regarding the comparison of records. See paragraph 0148.

Regarding claim 5 and 11, Hoffman discloses comparing record values and providing an indication if the value exceeds the previous record in the comparison. See paragraphs 0148 and 0170. 

Regarding claims 6 and 12, Hoffman discloses wherein there can be comparisons among different users in a competition. See paragraph 0310.

Arguments/Remarks
Applicant’s arguments/remarks dated 9/23/2021 have been fully considered, but they are moot in view of the new grounds of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A MUSSELMAN whose telephone number is (571)272-1814.  The examiner can normally be reached on Monday - Thursday, 8:00AM - 4:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN M THAI can be reached on 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TIMOTHY A MUSSELMAN/Primary Examiner, Art Unit 3715